NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                            FILED
                            FOR THE NINTH CIRCUIT
                                                                            OCT 05 2015
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
UNITED STATES OF AMERICA,                        No. 14-10310

              Plaintiff - Appellee,              D.C. No. 3:13-cr-00447-EMC-1

 v.
                                                 MEMORANDUM*
ANGELO CIBRIAN,

              Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Northern District of California
                    Edward M. Chen, District Judge, Presiding

                    Argued and Submitted September 18, 2015
                            San Francisco, California

Before: W. FLETCHER, BERZON, and BEA, Circuit Judges.

      Defendant-Appellant Angelo Cibrian appeals his conviction for being a

felon in possession of a firearm and ammunition in violation of 18 U.S.C.

§ 922(g)(1). We affirm.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.


                                          1
      1. Like the district court, we assume, but do not decide, that the initial

search was unlawful.

      2. “‘[B]efore conducting a warrantless search’ of a residence ‘pursuant to a

parolee’s parole condition, law enforcement officers must have probable cause to

believe that the parolee is a resident of the house to be searched.’” United States v.

Grandberry, 730 F.3d 968, 973 (9th Cir. 2013) (quoting United States v. Howard,

447 F.3d 1257, 1262 (9th Cir. 2006)). “[P]robable cause as to residence exists if

an officer of reasonable caution would believe, based on the totality of [the]

circumstances, that the parolee lives at a particular residence.” Id. at 975 (internal

citations and quotation marks omitted). Excluding the evidence derived from the

initial search, the police officers had probable cause to believe that Cibrian resided

at 61 Cameron Way.

      Cibrian updated his mailing address with the Department of Motor Vehicles

(“DMV”) to 61 Cameron Way eight days before the parole search. Furthermore,

Patricia Salazar, the mother of the alleged domestic violence victim and the

grandmother of Cibrian’s child, told the 911 operator that Cibrian lived at 61

Cameron Way, and police officers found Cibrian at the residence. This evidence is

sufficient to support a finding of probable cause as to his residence.




                                           2
      3. The district court did not clearly err in concluding that the police officers

would have conducted the parole search even if the initial search had not occurred.

See Murray v. United States, 487 U.S. 533, 542 & n.3 (1988); United States v.

Snipe, 515 F.3d 947, 950 (9th Cir. 2008). Sergeant Hall, the supervising officer

and final decision-maker as to whether to conduct the parole search, testified that

he ordered the parole search because Cibrian was a parolee, was wanted on an

outstanding no-bail arrest warrant, was found at the residence, and had a physical

description matching the description Patricia Salazar gave to the 911 operator, and

because the DMV report showed that he had recently updated his mailing address

to 61 Cameron Way.

      As evidence of residence, the material found during the initial search was

exceedingly weak. Under these circumstances, the district court correctly found

that the items seen during the sweep did not “significantly direct” Hall to search for

Cibrian in the DMV database or to order the parole search. United States v.

Chamberlin, 644 F.2d 1262, 1269 (9th Cir. 1980). Hall testified that the

information learned during the initial search constituted only “one minor fact in a

set of articulable facts that would be part of a larger picture,” and that he would




                                           3
have ordered the parole search even absent the initial search. The district court

found Hall’s testimony credible.

      As the district court’s underlying finding was not clearly erroneous, we

affirm its denial of Cibrian’s motion to suppress.

      AFFIRMED.




                                          4